Citation Nr: 1601552	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-45 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder with schizoaffective disorder between February 19, 1998 and May 31, 2011.

2. Entitlement to an initial rating in excess of 10 percent for tardive dyskinesia, claimed as tremors.

3. Entitlement to service connection for hypertension.

4. Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This case initially came to the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

On April 22, 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issues of entitlement to service connection for hypertension and for an initial rating in excess of 10 percent for tardive dyskinesia, claimed as tremors, are addressed in the REMAND portion of the decision below and, for the following reasons, are REMANDED to the AOJ.



FINDING OF FACT

The evidence is approximately equally balanced as to whether PTSD with schizoaffective disorder has been manifested by a total occupational and social impairment prior to May 31, 2011.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent evaluation for PTSD prior to May 31, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Codes 9211, 9411 (2015).

2. The Veteran's claim for a total disability rating based on individual unemployability (TDIU) is moot.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2015). As the Board is granting all the claims which are decided today, further discussion of the VCAA is unnecessary.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999). 

Increased Rating for Psychiatric Disabilities

The rating assigned to the Veteran's psychiatric disabilities has a somewhat complicated procedural history.  Ultimately, the Veteran filed a request with the AOJ to reopen his previously denied claim for PTSD, which was granted in a rating decision dated March 2010.  The AOJ assigned a rating of 30 percent for PTSD, effective October 5, 2009 - the date it received the request to reopen the claim for PTSD.  The Veteran filed a timely notice of disagreement, seeking an initial PTSD rating higher than 30 percent.    

In September 2010, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to vacate the Board's February 2009 denial of the claim for a non-PTSD psychiatric disorder and remanded the claim back to the Board.  The Board then remanded the non-PTSD psychiatric claim to the AOJ with instructions to obtain records and arrange for a new psychiatric examination.  

In February 2012, The Veteran's attorney filed a motion seeking a determination that the AOJ committed clear and unmistakable error (CUE) in assigning October 5, 2009 as the effective date of the Veteran's PTSD compensation.  In the motion, the Veteran sought an effective date of June 15, 1971 (the date of his initial claim for a nervous condition) or, alternatively, February 19, 1998 (the date the Veteran filed the psychiatric disorder claim which the Board later bifurcated into two issues).  

The record does not include a clear ruling on the CUE motion, but the Veteran's appeal of his PTSD rating was partially successful.  In March 2012, the AOJ increased the Veteran's PTSD rating to 100 percent, effective May 31, 2011 - the date of a psychiatric examination of the Veteran.  In January 2014, the two strands of the Veteran's claims came together again, with the issuance of a rating decision granting service connection for schizoaffective disorder and assigning the staged rating which is now on appeal before the Board.  Evaluating the Veteran's service-connected schizoaffective disorder together with PTSD, the AOJ assigned a rating of 50 percent from February 19, 1998 to May 31, 2011 and 100 percent after May 2011.  In July 2014, the AOJ issued a statement of the case denying a rating higher than 50 percent for both disabilities between February 19, 1998 and May 31, 2011.

The AOJ appropriately rated the Veteran's schizoaffective disorder and PTSD together.  To assign separate ratings for each disability would constitute "pyramiding" - or the assignment of multiple disability ratings for more than one service-connected disability when the symptoms of each disability duplicate or overlap with the symptoms of the other.  See 38 C.F.R. § 4.14 (2015); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Both schizoaffective disorder and PTSD are rated using the criteria identified in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9211, 9411 (2015).
 
A 10 percent rating for mental illness is warranted for occupational and social impairment due to mild or transient symptoms which decrease work effectiveness and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

The criteria for a 30 percent rating for mental illness contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

The criteria for a 50 percent rating for mental illness contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment. To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning score scale (GAF). The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  Because this case was pending before the effective date of the regulatory change, the Board may consider the several global assessment of functioning scores assigned by VA examiners and other mental health personnel.  See 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).

Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

The AOJ increased the Veteran's psychiatric disability rating from 50 percent to 100 percent, assigning May 31, 2011 - the date of a VA examination - as the date of the increase.  The May 2011 VA examiner assigned a GAF score of 45 based on the Veteran's paranoid schizophrenia and 48 based on his PTSD symptoms; it appears that the reason for the separate scores is that, at the time of the examination, VA had not yet granted service connection for a psychiatric disorder other than PTSD.  A previous examination report, dated February 2010, also assigned two GAF scores: 40 for schizophrenia and 51 for PTSD. 

According to the May 2011 examiner, the Veteran experienced anxiety, social isolation, marked hypervigilance, irritability with easy loss of temper, insomnia, nightmares, poor concentration, flashbacks and intrusive thoughts.  In the examiner's opinion "on [the] basis of PTSD alone" the Veteran was unable "to perform sustained work of any kind [and] is grossly impaired by marked irritability with easy loss of temper and very poor concentration."  

Having reviewed the evidence between February 1998 and May 2011, it is by no means clear that the Veteran's symptoms became worse after the latter date.  Indeed, one of the lowest GAF scores (36) was assigned by the Veteran's treating VA psychiatrist as early as November 1999.  That psychiatrist assigned GAF scores of 40 throughout most of 1999, 2000 and 2001.  The lowest GAF score in the record (30-35) was assigned in the January 2011 report of a private psychiatrist, submitted by the Veteran's attorney.  

VA outpatient records from 2009 and most of 2010, most of which are in his Virtual VA electronic file, reflect almost uniform GAF scores of 45, with a few scores of 46.  This approximate level of impairment appears to have persisted throughout the appeal period.  A December 2006 letter from a VA psychiatrist assigns a GAF score of 46.  A September 2007 VA examiner assigned a GAF of 45.  

A VA physician wrote a letter on the Veteran's behalf in March 2011, in which he assigned a GAF score of 45, and opined that the Veteran was "permanently and totally disabled due to his psychiatric and medical problems."  The December 2006 VA psychiatrist's letter says essentially the same thing: "It is my opinion that his condition PTSD caused him not to be able to work in any capacity (He is considered totally disabled)."  

There is abundant evidence that it was very difficult for the Veteran to concentrate both before and after May 2011.  According to a psychologist who examined the Veteran during the processing of his claim for Social Security disability benefits in the late 1990s, the Veteran's ability to understand, remember, and to carry out job instructions was "poor to none," he was "unable to follow a 3 step sequential command," and he became frustrated very easily.  

Based in part on the psychologist's evaluation and contemporary VA treatment records, an administrative law judge issued a June 1998 decision finding that, since May 1997, the Veteran's "mental capacity has been diminished as to prevent him from performing even simple repetitive tasks associated with unskilled work at acceptable levels of performance."  This decision effectively reversed an earlier SSA finding that the Veteran was not disabled.  The earlier decision addressed the Veteran's argument that he was disabled as a result of a knee injury, which apparently was the cause of some confusion in subsequent VA rating decisions, which discounted the relevance of the SSA findings, apparently on the mistaken belief that the Veteran's SSA benefits were unrelated to mental illness.  Although the SSA's determination is not binding on the Board, the medical evidence relied on by the administrative law judge is highly relevant and the ultimate conclusion is persuasive under the circumstances of this case.  

Other severely disabling symptoms were also present prior to May 2011.  According to a June 2001 note from his VA psychiatrist, the Veteran "sometimes 
. . . does not know where he is, loses direction."   A July 2001 note indicates that "sometimes [he] does not know where he is or what he is doing, wants to go to see his parents, and ends someplace else, does not know what he is doing there . . . sometimes he cries and he does not know why . . ."  The Veteran confirmed this in his hearing testimony, when he said that "sometimes my mind I guess stopped, and  . . . I don't know where I am."  A December 2007 letter from a VA physician described auditory hallucinations, insomnia and nightmares and, according to a June 2009 VA outpatient note, the Veteran talks to himself and has flashbacks.
  
Some of the Veteran's symptoms, such as impaired impulse control and difficulty adapting to stressful situations, are listed among the criteria for a 70 percent rating.  The Veteran's hallucinations and occasional disorientation to time or place, however, are among the criteria for a 100 percent rating.  The Veteran does not demonstrate a gross impairment in thought processes or communication.  But the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, 16 Vet. App. at 442.  The Veteran's extreme difficulty in concentrating on relatively simple tasks, identified in both the social security records and, more recently, in the February 2011 mental capacity assessment of a private psychiatrist, further weighs in favor of assigning the higher rating. 

The Board has weighed the evidence and finds that there exists an approximate balance of evidence for and against the claim.  The evidence is thus equally balanced as to whether the symptoms of PTSD and schizoaffective disorder more closely approximate the criteria for a 70 or a 100 percent rating prior to May 31, 2011.  Resolving reasonable doubt in the appellant's favor, a 100 percent evaluation for schizoaffective disorder and PTSD between February 19, 1998 and May 31, 2011 is in order.  38 U.S.C.A. §§ 1155, 5107.

Other Rating Issues

A 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Because the Board has found a veteran to be totally disabled as a result of psychiatric disabilities under the rating schedule, there is no need, and no authority, to otherwise rate the Veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, n. 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Thus, the Veteran's request for a  TDIU rating is now moot.

In Aronson v. Brown, 7 Vet.App. 153, 155 (1994), the Court applied the jurisdictional restrictions of the case or controversy requirement of Article III of the Constitution of the United States to claims for Veteran's benefits.  Relying on Aronson, the Court in Herlehy determined that the appropriate disposition to a moot claim for TDIU is to dismiss the appeal.   Herlehy, 15 Vet. App. at 35.  For the same reason, the Board will dismiss the Veteran's TDIU claim.  There are no other service connected disorders that would cause unemployability.

Similarly, the assignment of a total schedular disability rating avoids the usual need to decide whether to refer the case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).   The regulation "performs a gap-filling function.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  Since the schedular rating in this case does not "establish[] something less than total unemployability" it is unnecessary to decide whether to refer the case for extraschedular consideration.


ORDER

Prior to May 31, 2011, a 100 percent rating for PTSD with schizoaffective disorder is granted subject to the regulations governing the payment of monetary awards.

The claim for entitlement to a total disability rating based on unemployability (TDIU) from February 19, 1998 is dismissed.


REMAND

In July 2014, the AOJ granted service connection for tardive dyskinesia and assigned a 10 percent rating.  The Veteran timely filed a notice of disagreement and the AOJ issued a statement of the case on January 15 2015, which continuing the 10 percent rating.  The Veteran filed a substantive appeal on March 17, 2015.  He claims that his copy of the statement of the case did not include important information about his appellate rights.  Although he mailed his substantive appeal to VA more than 60 days after he received the statement of the case, he did so less than one year after the July 2014 rating decision which assigned a 10 percent rating for tardive dyskinesia.  For this reason, the Veteran's request for an extension is moot.

Tardive dyskinesia, claimed as tremors, is evaluated by analogy to the rating code for convulsive tics.  Severe convulsive tics are evaluated as 30 percent disabling.  Moderate convulsive tics are 10 percent disabling.  Mild convulsive tics are zero percent disabling.  38 C.F.R. § 4.124a, Code 8103.  The note to this code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.

According to a VA examination report dated May 2011, the Veteran experiences tremors in his feet and hands, causing decreased manual dexterity, problems lifting and carrying, and difficulty reaching.  As a result, he "drops cups, food [and is] unable to write."  According to the examiner, the Veteran has "no control of tremor in hands for feeding."  VA granted service connection for tardive dyskinesia after the June 2014 VA examiner diagnosed that condition and opined that it was likely a side-effect of the medications prescribed for PTSD and schizophrenia.  Asked to describe the functional effect of tremors, the examiner wrote, "[the Veteran] has difficulty writing and eating."  

Decreased manual dexterity impairing the ability to eat, write, and hold objects, is plausibly described as severe.  The note to Diagnostic Code 8103 suggests that, if these symptoms recur frequently, they could justify the assignment of a higher rating of 30 percent; if they recur rarely, they may not.  The available examination reports say nothing about the frequency and duration of the Veteran's episodes of tremors.  VA treatment records document many years of medication for tremors, but they likewise do not show how frequently the Veteran experiences tremors or how long his tremors persist when they occur.  A new VA examination is needed before the Board can intelligently decide the Veteran's claim for an increased rating.

As for the claim for service connection for hypertension, VA obtained a negative nexus opinion in June 2014.  According to the examiner, it is less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected psychiatric disability.  The examiner's report did not address the question of whether the Veteran's hypertension was caused by his presumed exposure to herbicides in Vietnam.  

At the videoconference hearing, the Veteran's attorney noted that the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange Update concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  According to the Veteran's attorney, although this category does not establish service connection on a presumptive basis, it does at least require VA to obtain a medical opinion addressing the possibility of service connection on a direct basis pursuant to the duty to assist.  The Board agrees that the available examination report is not adequate for adjudication purposes and the claim will be remanded to obtain a new opinion.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and ask that he identify all updated treatment records from health care providers who have treated him for his hypertension and/or tardive dyskinesia, claimed as tremors.

The Veteran should also be notified that he may submit any other medical evidence or treatment records to support this claim.

2. Obtain an additional VA opinion addressing the following, (this can be way of addendum opinion, or an opinion from a new examiner):
 
Whether the Veteran's hypertension is at least as likely as not due to or related to exposure to herbicides.  In providing the opinion as to whether the Veteran's hypertension is due to or is related to exposure to herbicides, the examiner must note their review of the following:
 
The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

3. Arrange for an examination of the Veteran by a qualified medical professional to assess the nature and current severity of his service-connected tardive dyskinesia, claimed as tremors.  After examining the Veteran and reviewing any relevant medical records, the examiner should provide a written report which describes the frequency, duration, and severity of the Veteran's tremors.

4. Readjudicate the claims, to include evaluation of whether the opinion obtained is sufficient for rating purposes.  To the extent the matter is not resolved to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


